Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-23, drawn to configuring a cloud-based virtual switch, classified in H04L 49/70.
II.	Claims 24-25, drawn to allocating resources based on SLA and power usage, classified in H04L 41/5019.
The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as combination and subcombinations. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP 806.05(c)). In the instant case, the combination II as claimed do not require the particulars of the subcombination I as claimed because any known virtual switch can be used to route traffic to the resources. The subcombination I has separate utility such as configuring the virtual switch to be used in different modes.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the technological complex art, examination of all inventions would impose 

3.	Mr. Crawford has made a provisional election over the phone on December 7, 2021 without traverse to prosecute the invention of Group I, claims 1-23. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-25 are withdrawn from further consideration by the examiner (see 37 CFR 1.142(b)), as being drawn to a non-elected invention.

Non-Art Rejection
4.	35 U.S.C. § 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

5.	Claims 13-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter as not falling within one of the four statutory categories of invention (i.e., a process, machine, manufacture or composition of matter).
	Claims 13-23 are drawn to “machine-readable media”. The specification exemplifies the machine-readable media as including transitory storage media such as transmission media or carrier wave (see par 0011). Thus, the claim as a whole covers a transitory signal which does not fall into any of the four categories of invention (i.e., a process, machine, manufacture, or composition of matter).



Art Rejection
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-5, 7-10, 12-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Billore, U.S. pat. Appl. Pub. No. 2018/08324106, in view of Min, U.S. pat. Appl. Pub. No. 2017/0061566.
Per claim 1, Billore discloses a network appliance for dynamically selecting resources for virtual switching, the network appliance comprising virtual switch operation mode circuitry to: 
a) identify a present demand on resources of the network appliance, wherein the present demand indicates a demand on processing resources of the network appliance to process data associated with received network packets (see par 0069);
b) determine a virtual switch operation mode (i.e., scheduling policy), wherein the virtual switch operation mode indicates which of acceleration resources are to be enabled (par 0049);
c) configure a virtual switch of the network appliance to operate as a function of the determined virtual switch operation mode (par 0070); and
d) assign acceleration resources of the network appliance as a function of the determined virtual switch operation mode (see par 0071).
	Billore does not teach determining a present capacity of one or more acceleration resources of the network appliance. However, Min discloses a method for configuring virtual switch for routing traffic to acceleration resources, e.g., GPU (see Min, par 0043), wherein the configuration is based on operation mode, i.e., scheduling policy (Min, par 0039), wherein the operation mode depends upon present capacity of the acceleration resource, e.g., utilization statistic such as max number of GPU cores to be used at same time (see Min, par 0036).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Billore with Min teaching because it would have ensured the acceleration resource be able to properly handle/process the request (see Min, par 0049).
	Per claims 2-4, Min teaches identifying the present demand on resources of the network appliance (par 0045), enabling/assigning a portion of the acceleration resource, wherein the acceleration resources include inline hardware acceleration resource, e.g., GPU (see par 0047).

	Per claims 7 and 9, Billore teaches assigning acceleration resource of one or more software components, e.g., packet buffer, to network appliance upon configuring the virtual switch to operate in cloud ready mode or virtual appliance mode (see par 0013-0014, 0070-0071).
	Per claims 8 and 10, Min teaches determining a capacity of the assigned acceleration resource comprises determining capacity of a software acceleration resource, e.g., TLB (see par 0073).
	Per claim 12, Min teaches configuring the virtual switch comprises enabling one or more connections to the virtual switch in virtual appliance mode (see par 0043).
	Claims 13-21 and 23 are similar in scope as that of claim 1-5, 7-10 and 12.


Allowable Subject Matter
9.	Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


10.	Claim 22 is not rejected on art.



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
12/8/21